FILED
                              NOT FOR PUBLICATION                           SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MANUEL T. DEL VILLAR,                             No. 06-74729

               Petitioner,                        Agency No. A092-344-537

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Manuel T. Del Villar, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law and constitutional claims, Khan v. Holder,

584 F.3d 773, 776 (9th Cir. 2009), and we deny the petition for review.

      Del Villar does not challenge the agency’s determination that he is

removable under 8 U.S.C. § 1227(a)(2)(A)(iii) based on his 1992 conviction for

lewd or lascivious acts with a child under 14 years of age in violation of California

Penal Code § 288(a).

      The agency determined that Del Villar is ineligible for relief under former

section 212(c), 8 U.S.C. § 1182(c) (repealed 1996), because his ground of

removability lacks a statutory counterpart in a ground of inadmissibility. See

8 C.F.R. § 1212.3(f)(5). Del Villar’s legal and constitutional challenges to this

determination are foreclosed by Abebe v. Mukasey, 554 F.3d 1203, 1207, 1208 n.7

(9th Cir. 2009) (en banc).

      Del Villar is ineligible for a waiver of inadmissibility under 8 U.S.C.

§ 1182(h), because he was convicted of an aggravated felony after his admission as

a lawful permanent resident. See Alvarez-Barajas v. Gonzales, 418 F.3d 1050,

1055 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED.




                                          2                                      06-74729